Exhibit 10.2

PARENT GUARANTEE

Groupe Novasep SAS hereby absolutely and irrevocably guarantees to Inspire the
prompt and full performance, as and when the same become due or performable, of
all obligations, duties and liabilities of Finorga S.A.S. under the terms of the
API Commercial Supply Agreement (Denufosol) between Inspire Pharmaceuticals,
Inc. and Finorga S.A.S. dated as of December 14, 2010.

 

GROUPE NOVASEP SAS By:   /s/ Jean-Yves Bauchot Name:   Mr. Jean-Yves Bauchot
Title:   Chief Financial Officer By:   /s/ Frédéric Beaupré Name:   Mr. Frédéric
Beaupré Title:   Chief Legal Officer Accepted by: INSPIRE PHARMACEUTICALS, INC.
By:   /s/ Adrian Adams Name:   Adrian Adams Title:   President and Chief
Executive Officer